DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Maurer III, James Campbell and Brett Belden on 01/28/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 12/17/2021. 

1-20. 	(Cancelled).

21. 	(Currently Amended) A building system of a building comprising one or more storage devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
store a building information model (BIM) database of the building, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment of a plurality of building subsystems of a plurality of building subsystem types, the building equipment located within the building and the at least some of the plurality of BIM objects comprising a collection of attributes that define properties of the building equipment;
receive, from a building automation system (BAS) network configured to communicate with the building equipment, a plurality of BAS points associated with the building equipment;
update the BIM database by integrating the BAS points within the BIM database by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the plurality of building automation system points for the plurality of building subsystems; 
generate a three dimensional building interface based on a three dimensional building information model (BIM) database of the building, wherein the three dimensional building interface comprises three dimensional indications comprising the at least some of the plurality of BIM objects, [[a]] the plurality of building automation system points 
 	wherein the filtering element identifies the plurality of building subsystem types and includes a plurality of interactable elements for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the three dimensional building interface, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface; 
cause a user interface of a user device to display the three dimensional building interface; 
receive, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem type of the plurality of building subsystem types to remove from the three dimensional building interface; 
update, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type 
cause the user interface of the user device to display the three dimensional building interface updated based on the interaction; 
communicate with a piece of building equipment in the building, the piece of building equipment controlling an environmental condition of the building and receive values of one or more data points associated with the piece of building equipment controlling the environmental condition of the building;
receive, from the user interface, an interaction with a particular three dimensional indication of the piece of building equipment in the building; and
cause the user interface to display the values of the one or more data points.

22. 	(Cancelled).

23. 	(Previously Presented) The building system of claim 21, wherein the BIM database comprises one or more first objects representing structural components of the building and one or more second objects representing spaces within the building.

24. 	(Currently Amended) The building system of claim 21, wherein the three dimensional building interface comprises [[a]] the particular three dimensional indication of [[a]] the piece of building equipment and an indication of a first value of an operating setting of the piece of building equipment; 
wherein the instructions cause the one or more processors to: 
receive, from the user device, a particular interaction with the first value of the operating setting, the particular interaction changing the first value of the operating setting to a second value; and
communicate with the piece of building equipment causing the piece of building equipment to control [[an]] the environmental condition of the building based on the second value of the operating setting.

25. 	(Previously Presented) The building system of claim 21, wherein the instructions cause the one or more processors to receive an update trigger; 
wherein the instructions cause the one or more processors to update the three dimensional building interface in response to a reception of the update trigger.


wherein the instructions cause the one or more processors to generate the update trigger in response to receiving, from the user device, a particular interaction with the filter command button.

27. 	(Previously Presented) The building system of claim 21, wherein the filtering element is a subsystem filtering element for filtering the plurality of building subsystems; 
wherein the instructions cause the one or more processors to: 
receive, from the user device, a particular interaction with the filtering element to display a particular building subsystem; 
update, based on the particular interaction, the three dimensional building interface to include the particular building subsystem. 

28. 	(Previously Presented) The building system of claim 27, wherein the plurality of building subsystems comprise at least one of: 
a heating, ventilation, and air conditioning (HVAC) subsystem; 
an electrical subsystem; 
a lighting subsystem; or 
a plumbing subsystem.

29. 	(Previously Presented) The building system of claim 27, wherein the one or more storage devices comprise a plurality of sets of three dimensional graphic components, wherein each set of three dimensional graphic components of the plurality of sets of three dimensional graphic components represents physical components of one of the plurality of building subsystems;
wherein the instructions cause the one or more processors to generate the three dimensional building interface based on the BIM database of the building by causing the three dimensional building interface to include an indication of at least some three dimensional graphic components of the plurality of sets of three dimensional graphic components.


wherein the instructions cause the one or more processors to update, based on the particular interaction, the three dimensional building interface to include the particular building subsystem or to hide the particular building subsystem by causing the three dimensional building interface to include indications of the particular set of three dimensional graphic components or hide the indications of the particular set of three dimensional graphic components.

31. 	(Currently Amended) A method of information filtering of a building, the method comprising:
storing, by one or more processors executing instructions stored on one or more storage devices, a building information model (BIM) database of the building, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment of a plurality of building subsystems of a plurality of building subsystem types, the building equipment located within the building and the at least some of the plurality of BIM objects comprising a collection of attributes that define properties of the building equipment;
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from a building automation system (BAS) network configured to communicate with the building equipment, a plurality of BAS points associated with the building equipment;
updating, by the one or more processors executing the instructions stored on the one or more storage devices, the BIM database by integrating the BAS points within the BIM database by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the plurality of building automation system points for the plurality of building subsystems;
generating, by the one or more processors executing the instructions stored on the one or more storage devices, a three dimensional building interface based on a three dimensional building information model (BIM) database of the building, wherein the three dimensional building interface comprises three dimensional indications comprising the at least some of the plurality of BIM objects, [[a]] the plurality of building automation 
wherein the filtering element identifies the plurality of building subsystem types and includes a plurality of interactable elements for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the three dimensional building interface, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface; 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, a user interface of a user device to display the three dimensional building interface; 
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, an interaction with the filtering element to filter the plurality of building subsystems, the interaction identifying a first building subsystem type of the plurality of building subsystem types to remove from the three dimensional building interface; 
updating, by the one or more processors executing the instructions stored on the one or more storage devices, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type 
causing, by the one or more processors executing the instructions stored on the one or more storage devices, the user interface of the user device to display the three dimensional building interface updated based on the interaction; 
communicating, by the one or more processors executing the instructions stored on the one or more storage devices, with a piece of building equipment in the building, the piece of building equipment controlling an environmental condition of the building and receiving, by the one or more processors executing the instructions stored on the one or more storage devices, values of one or more data points associated with the piece of building equipment controlling the environmental condition of the building;
receiving, by the one or more processors executing instructions stored on the one or more storage devices, from the user interface, an interaction with a particular three dimensional indication of the piece of building equipment in the building; and
causing, by the one or more processors executing instructions stored on the one or more storage devices, the user interface to display the values of the one or more data points.

32. 	(Cancelled).

33. 	(Previously Presented) The method of claim 31, wherein the BIM database comprises one or more first objects representing structural components of the building and one or more second objects representing spaces within the building.

34. 	(Currently Amended) The method of claim 31, wherein the three dimensional building interface comprises [[a]] the particular three dimensional indication of [[a]] the piece of building equipment and an indication of a first value of an operating setting of the piece of building equipment; 
wherein the method further comprises: 
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a particular interaction with the first value of the operating setting, the particular interaction changing the first value of the operating setting to a second value; and
communicating, by the one or more processors executing the instructions stored on the one or more storage devices, with the piece of building equipment causing the piece of building equipment to control [[an]] the environmental condition of the building based on the second value of the operating setting.


wherein updating, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface includes updating the three dimensional building interface in response to a reception of the update trigger.

36. 	(Previously Presented) The method of claim 35, wherein the filtering element comprises a filter command button; 
wherein the method further comprises generating, by the one or more processors executing the instructions stored on the one or more storage devices, the update trigger in response to receiving, from the user device, a particular interaction with the filter command button.

37. 	(Previously Presented) The method of claim 31, wherein the method further comprises:
receiving, by the one or more processors executing the instructions stored on the one or more storage devices, from the user device, a particular interaction with the filtering element to display a particular building subsystem; 
updating, by the one or more processors executing the instructions stored on the one or more storage devices, based on the particular interaction, the three dimensional building interface to include the particular building subsystem. 

38. 	(Previously Presented) The method of claim 37, wherein the plurality of building subsystems comprise at least one of: 
a heating, ventilation, and air conditioning (HVAC) subsystem; 
an electrical subsystem; 
a lighting subsystem; or 
a plumbing subsystem.


causing, by the one or more processors executing the instructions stored on the one or more storage devices, the one or more storage devices to store a plurality of sets of three dimensional components, wherein each set of three dimensional components of the plurality of sets of three dimensional components represents physical components of one of the plurality of building subsystems; and
generating, by the one or more processors executing the instructions stored on the one or more storage devices, the three dimensional building interface based on the BIM database of the building by causing the three dimensional building interface to include an indication of at least some three dimensional components of the plurality of sets of three dimensional components.

40. 	(Currently Amended) One or more storage devices of a building system, the one or more storage devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to:
store a building information model (BIM) database of a building, the BIM database comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment of a plurality of building subsystems of a plurality of building subsystem types, the building equipment located within the building and the at least some of the plurality of BIM objects comprising a collection of attributes that define properties of the building equipment;
receive, from a building automation system (BAS) network configured to communicate with the building equipment, a plurality of BAS points associated with the building equipment;
 	update the BIM database by integrating the BAS points within the BIM database by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the plurality of building automation system points for the plurality of building subsystems; 
generate a three dimensional building interface based on a three dimensional building information model (BIM) database of [[a]] the building, wherein the three dimensional building interface comprises three dimensional indications comprising the at least some of the plurality of BIM objects, [[a]] the plurality of building automation 
wherein the filtering element identifies the plurality of building subsystem types and includes a plurality of interactable elements for the plurality of building subsystem types, the plurality of interactable elements providing independent control to display and to hide the plurality of building subsystem types in the three dimensional building interface, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface; 
cause a user interface of a user device to display the three dimensional building interface; 
receive, from the user device, an interaction with the filtering element, the interaction identifying a first building subsystem type of the plurality of building subsystem types to remove from the three dimensional building interface; 
update, based on the interaction, the three dimensional building interface to hide a building subsystem of the first building subsystem type 
cause the user interface of the user device to display the three dimensional building interface updated based on the interaction;
communicate with a piece of building equipment in the building, the piece of building equipment controlling an environmental condition of the building and receive values of one or more data points associated with the piece of building equipment controlling the environmental condition of the building;
receive, from the user interface, an interaction with a particular three dimensional indication of the piece of building equipment in the building; and
cause the user interface to display the values of the one or more data points.
.

Allowable Subject Matter

Claims 21, 23-31 and 33-40 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claims 21 and 40, the prior art of record, alone or in combination does not disclose, teach or fairly suggest one or more storage devices having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: store a building information model (BIM) database of the building comprising a plurality of BIM objects, wherein at least some of the plurality of BIM objects represent building equipment of a plurality of building subsystems of a plurality of building subsystem types, the at least some of the plurality of BIM objects comprising a collection of attributes that define properties of the building equipment; receive, from a building automation system (BAS) network configured to communicate with the building equipment, a plurality of BAS points associated with the building equipment; update the BIM database by integrating the BAS points within the BIM database by creating further attributes within the collection of attributes of the at least some of the plurality of BIM objects stored within the BIM database, the further attributes including point identifiers identifying corresponding points of the plurality of building automation system points for the plurality of building subsystems; generate a three dimensional building interface which comprises three dimensional indications comprising the at least some of the plurality of BIM objects, the plurality of building automation system points, and a filtering element for filtering the plurality of building subsystems; wherein the filtering element includes a plurality of interactable elements for the plurality of building subsystem types, wherein interacting with an interactable element of the plurality of interactable elements displays or hides one building subsystem type separate from displaying and hiding other building subsystem types of the plurality of building subsystem types in the three dimensional building interface in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 31, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of information filtering of a building, the 

The closest prior arts on record are Thomas (US-20070219645-A1), Imhof (US-20060010388-A1) and Han (US-20130083012-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 23-30 and 33-39 are also allowed being dependent on allowable claims 21 or 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 21, 23-31 and 33-40 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897